UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1142



LIONEL J. COATES, SR.,

                                                  Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner           of   the
Social Security Administration,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-02-
2658-PWG)


Submitted:   March 30, 2005                       Decided:   May 20, 2005


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Alan Tibbetts, LAW OFFICES OF DAVID A. TIBBETTS, Odenton,
Maryland, for Appellant. Allen F. Loucks, United States Attorney,
Neil R. White, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lionel J. Coates, Sr., appeals the magistrate judge’s

order affirming the Commissioner’s denial of disability insurance

benefits and supplemental security income.*               We must uphold the

decision     to   deny    benefits     if    the   decision   is   supported   by

substantial evidence and the correct law was applied.                      See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).      We have thoroughly reviewed the administrative record and

the briefs and find no reversible error.               Accordingly, we affirm

for   the    reasons     stated   by   the   magistrate   judge.      Coates   v.

Barnhart, No. CA-02-2658-PWG (D. Md. Dec. 3, 2003).                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




      *
      The parties consented to review by                  a   magistrate    judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                       - 2 -